DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 1/28/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. 

Correction of the following is required:
“first surface S1” should be amended to match the new claim terminology of “first outer surface S1” throughout the specification wherever it appears
“second surface S2” should be amended to match the new terminology of “second outer surface S2” throughout the specification wherever it appears
“lateral surfaces S3” should be amended to match the new terminology of “outer lateral surfaces S3” throughout the specification wherever it appears
“the first outer surface of the casing directly contacts the outer peripheral surface of the at least one battery cell” [claim 5; feature illustrated in Fig. 6 but not does not appear in the specification; would not be new matter as information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter (MPEP 2163.06)].   
“the pressing member being in direct contact only with the second outer surface of the casing among all outer surfaces of the casing” (claim 9; feature illustrated in Fig. 7 but does not appear in the specification)
“a longitudinal direction of the pressing portion of the pressing member being parallel to the sensor and to the length direction of the at least one battery cell” (claim 13; feature illustrated in Fig. 7 but does not appear in the specification)
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1, and thus dependent claims 2-17, claim 6, claim 7, claim 10, and claim 12, and thus dependent claim 13, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 has been amended in part to recite, “…wherein the first outer surface, the second outer surface, and the outer lateral surfaces are connected to each other to define a single layer that forms a closed-cross-section of the casing, wherein the first outer surface is a longest side along the closed cross-section of the casing, and wherein the second outer surface is a shortest side along the closed cross-section of the casing.”  
	The italicized language does not exist in the disclosure and the figures do not clearly depict the features claimed.  
The term “single layer” or “single” by itself does not exist in the disclosure in any context describing or pertaining to the casing or cross-section.
The closed-cross section of the casing is not defined in a given context (i.e., from a given viewpoint- the disclosure only supports “in a top view” – P59 of the PGPUB) and would not be closed in all cross-sections rendering the full scope of the presented feature as not supported.
The first and second outer surfaces in terms of being a longest and shortest side, respectively, “along the closed-cross section of the casing” does not make clear what entity/entities this is with respect to given “along” is a broad term (“in, on, or near”) and thus, for example, it is not clear whether the first outer surface being a longest side is with respect to just the defined surfaces of the casing, the battery cell, all surfaces in the general vicinity of the casing, etc., wherein the first [outer] surface S1 is not the “longest side along the cross-section of the casing” if measured against the outer peripheral surface of the battery cell (which is longer) rendering the feature as not supported.  
The second outer surface S2 is not the shortest side along the closed cross-section of the casing.  Figure 6 is reproduced below, wherein the casing includes first [outer] surface S1, second [outer surface] S2 opposite to the first [outer] surface S2, outer lateral surfaces S31, S32 connecting the first and second [outer] surfaces S1, S2 to each other (see also claim 5), wherein among the surfaces of the casing, outer lateral surface S31 is illustrated as being the shortest side along the closed cross-section of the casing:

    PNG
    media_image1.png
    410
    510
    media_image1.png
    Greyscale

Accordingly, the feature presented is not supported by the disclosure.  
	Claim 1 as amended requires, “the first outer surface S1 matching a shape of the outer peripheral surface 10c of the at least one battery cell” which is not supported in the instant predetermined radius of curvature that matches the outer peripheral surface 10c of the battery cell (P62).  If the first [outer] surface 1S matched a shape of the outer peripheral surface 10c (see Fig. 6 above for example), the first outer surface 1S would be required to be a circle which is not supported by the disclosure.   
	Claim 6 as amended recites that the first surface, the second surface, and the lateral surfaces are “formed of a same material” which is not supported by the disclosure as the language does not exist within the disclosure.
	Claim 6 as amended recites that the closed cross-section of the casing surrounds an entire perimeter of the thermistor chip which is not supported by the disclosure.  The closed cross-section is that shown in Fig. 6 (i.e., the top view cross-section) and is a two-dimensional entity.  It cannot possibly surround an entire perimeter of the thermistor chip which is a three-dimensional object.
	Claim 7 as amended recites that the filler inside the casing completely covers inner surfaces of the casing which is not supported by the disclosure as the language does not exist within the disclosure.
	Claim 10 as amended recites that the fixed portion extends at an oblique angle relative to the second outer surface of the casing which is not supported by the disclosure as the language does not exist within the disclosure, wherein while there is the illustrated set angle shown in Fig. 7, this does not lend itself to supporting that Applicant contemplated the full range and scope of “an oblique angle” (an acute or an obtuse angle) as presented.  The language utilized in the specification of the pressing member extending obliquely toward (i.e, inclined toward) the sensor 
	Claim 12 recites a newly added negative limitation that has no basis within the original disclosure as required for a negative limitation and thus violates the written description requirement.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.
	Appropriate correction is required.  

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1, and thus dependent claims 2-17, and claim 6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended in part to recite, “…wherein the first outer surface, the second outer surface, and the outer lateral surfaces are connected to each other to define a single layer that forms a closed-cross-section of the casing, wherein the first outer surface is a longest side along the closed cross-section of the casing, and wherein the second outer surface is a shortest side along the closed cross-section of the casing
The meaning or requirements of “a single layer” as newly added and having no antecedent basis in the specification in the context of a multi-walled casing 31 is not clear or definitive [e.g., does this require the walls to be integrally formed (such a feature is not supported, just an example of the issue in terms of how the requirements of the feature are not definitive)].  
The closed-cross section of the casing is not defined in a given context (i.e., from a given viewpoint- the disclosure only supports “in a top view” – P59 of the PGPUB) rendering the claim unclear in terms of which cross-section this is in reference to.
The first and second outer surfaces in terms of being a longest and shortest side, respectively “along the closed-cross section of the casing” does not make clear what entity/entities this is with respect to given “along” is a broad term (“in, on, or near”) and thus it is not clear whether the first outer surface being a longest side is with respect to just the surfaces of the casing, the battery cell, all surfaces in the general vicinity of the casing, etc.).
	Claim 1 as amended requires, “the first outer surface S1 matching a shape of the outer peripheral surface 10c of the at least one battery cell” which is not supported in the instant disclosure as rejected above.  At best, P61 teaches that the first [outer] surface 31 has a predetermined radius of curvature that matches the outer peripheral surface 10c of the battery cell (P62).  If the first [outer] surface 1S matched a shape of the outer peripheral surface 10c (see Fig. 6 above for example), the first outer surface 1S would be required to be a circle.  This feature renders the claim indefinite as it is not clear how the subsequent features are possible (i.e.,  how could a first outer surface having a circle shape then have a second outer surface opposite to the first outer surface, outer lateral surfaces connecting the two to each other, and all 
Claim 6 recites that the first surface, the second surface, and the lateral surfaces are “formed of a same material” which is not supported by the disclosure, wherein the meaning of the feature is not clear.  For example, if the first outer surface was made of polyethylene and the second outer surface were made of polyethylene and polypropylene, would these be considered “a same material” in terms of each being a polymer material?  The answer is not clear rendering the claim indefinite.
Appropriate correction is required.   

Claim Rejections - 35 USC § 102
7.	The rejection of claims 1-2, 5-6, 9-10 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (JP 2018-197723) (machine translation previously provided) is withdrawn in view of the amendments provided which render the claims indefinite to the point of not being examinable for prior art purposes.
	
Claim Rejections - 35 USC § 103
8.	The alternative rejection of claims 1-3, 5-10, and 15 under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) (machine translation provided) in view of Yoo (US 2012/0121939 is withdrawn in view of the amendments provided which render the claims indefinite to the point of not being examinable for prior art purposes.

Allowable Subject Matter
9.	Claim 18, and thus dependent claims 19-20, are allowed.   As previously noted, claims 1 + 17 + 18 (now rewritten in independent format within claim 18) were indicated as allowable as the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the features of (claims 1, 17, and 18) and specifically:
“ wherein the tab member extends across the outer peripheral surface of the at least one battery cell to penetrate the casing, the tab member electrically connecting the one of the first and second end portions of the at least one battery cell to the circuit board.”

The closest prior art is considered that cited above along with the following references which exemplify the state of the prior art:  Jung (US 2012/0028083); Garcia et al. (US 2007/0296541); Saloio et al. (US 2018/0259397); and Lee et al. (US 2012/0225334).

Response to Arguments
10.	Applicant's arguments filed 1/28/2022 have been fully considered.   As noted above, the rejections applied under 35 USC § 102 and § 103 are withdrawn in view of the amendments provided which render the claims indefinite to the point of not being examinable for prior art purposes.  As noted in MPEP § 2143.03:

“"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). (The Board erred because it ignored claim language that it considered to be indefinite, and reached a conclusion that the claim would have been obvious based only on the rest of the claim.). However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.)

When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

MPEP § 2173.06 further notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729